DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 19-33 are currently pending.
Priority:  This application is a 371 of PCT/EP2019/056565 (03/15/2019)
and claims foreign priority to EP 18162579.9 (03/19/2018).
Election/Restrictions
Applicant's election of the following species in the reply filed on 4/11/22 is acknowledged: 

    PNG
    media_image1.png
    241
    211
    media_image1.png
    Greyscale
, 
determined to read on Formula (Ia) 
    PNG
    media_image2.png
    202
    256
    media_image2.png
    Greyscale
 when:
a=0; R1=5-benzodioxolyl ;  R2=oxo ; R3=-C(O)-R12, R12=cyclopropyl ; R4=hydroxyl
R5= substituted (4-fluoro) C6-carbocycle (phenyl)
and claims 19-20.  Applicant also elected the corresponding species of “decline of male and female fertility”.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 21-33 depends from cancelled claim 1.
Response
Applicant amended the claims in a manner that avoids the rejection.  The rejection is withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Applicant amended the claims to include an alternative of:
 
    PNG
    media_image3.png
    30
    215
    media_image3.png
    Greyscale
 
in the definition of R groups such as R4.
Response
Applicant amended the claims in a manner that avoids the rejection.  The rejection is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez et al. (WO2010081783).
Lopez teaches the following compound on page 28

    PNG
    media_image4.png
    196
    230
    media_image4.png
    Greyscale

which corresponds to the claims of
    PNG
    media_image2.png
    202
    256
    media_image2.png
    Greyscale
, when
a=2; R1=non-substituted phenyl
R2=substituted (3,4-dichloro) C6-carbocycle (phenyl)
R3=-C(O)-R12, R12=methyl
R4=hydroxyl
R5=oxo.
Lopez teaches “The compounds of the invention are particularly useful for treating … neurodegenerative diseases such as Alzheimer's disease and Parkinson's disease” by administration of a therapeutically effective amount (p. 19; claims 15, 21).
Response
Applicant amended the claims in a manner that avoids the rejection, specifically deleting R5 alternative of oxo.  The rejection is withdrawn.

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandelkow et al. (US20060223812).
Mandelkow teaches the following compound in Table 1

    PNG
    media_image5.png
    263
    376
    media_image5.png
    Greyscale

which corresponds to the instant claims Formula Ia when
a=0; R1=linear substituted propyl (morpholine substituted);
R2=substituted (4-dimethylamino) C6-carbocycle (phenyl)
R3=-C(O)-R12, R12=substituted (4-fluoro) C6-carbocycle (phenyl)
R4=hydroxyl
R5=oxo.
Mandelkow also teaches the compound is useful for treating neurodegenerative disease (Title, Claims 1, 13, and Table 1).
Response
Applicant amended the claims in a manner that avoids the rejection, specifically deleting R5 alternative of oxo.  The rejection is withdrawn.

NEW CLAIM REJECTION NECESSITATED BY AMENDMENT
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-21, 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heiser et al. (US20110224254).
Heiser teaches the following Example 33 on page 32
 
    PNG
    media_image6.png
    266
    191
    media_image6.png
    Greyscale

which corresponds to the claims of
    PNG
    media_image2.png
    202
    256
    media_image2.png
    Greyscale
, when
a=0; R1=benzimidazolyl
R2=oxo
R3=C-alkenyl ether
R4=C1-alkyl
R5=non-substituted C6-carbocycle (specification p. 43: carbocycles may be aromatic).
Heiser teaches the compounds are useful for treatment of neurodegenerative diseases comprising administering an effective amount of the compound ([0128]-[0133]; claim 20).

Claims 19-21, 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thormann et al. (US20090269301).
Thormann teaches the following Example p. 97: 

    PNG
    media_image7.png
    253
    194
    media_image7.png
    Greyscale

which corresponds to the claims of
    PNG
    media_image2.png
    202
    256
    media_image2.png
    Greyscale
, when
a=0; R1=benzimidazolyl
R2=oxo
R3=hydroxyl
R4=C(O)-R1, R12=C3-carbocycle
R5= F-substituted C6-carbocycle.
Thormann teaches the compounds are useful for treatment of neurodegenerative diseases ([0233]-[234]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 19-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20-26, 29-30, 32-34, 36, 39-41, 47 of copending Application No. 16/475941 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application includes claims to a method of treating cerebrovascular stroke (claim 39) with compounds including that of (claim 34) :

    PNG
    media_image8.png
    626
    517
    media_image8.png
    Greyscale

in a manner that anticipates and renders obvious the instant claims.  It is noted that the instant specification defines the scope of the instant claims as including “treatment of CNS- and neurodegenerative diseases selected from the group consisting of … cerebrovascular diseases-induced neurode- generation (i.e. ischemic stroke-induced neurodegeneration” (p. 50) such that one of ordinary skill in the art would arrive at the claimed invention through following the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        October 19, 2022 05:56 pm